Citation Nr: 1823789	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from October 1991 to December 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA) in which the RO, inter alia, denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran filed a timely notice of disagreement (NOD) in July 2014 and subsequently filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2014.  In his substantive appeal the Veteran requested a hearing before Decision Review Officer (DRO).

In a September 2014 rating decision, the RO granted service connection for tinnitus which resolved the claim previously on appeal.

In March 2015, the Veteran appeared at an informal conference with a DRO and the RO issued a supplemental statement of the case (SSOC) in August 2015.  Although additional evidence was received since that time, it is not pertinent to the claim on appeal and a remand for initial agency of original jurisdiction review of this evidence is therefore not required.


FINDING OF FACT

The Veteran has not had bilateral hearing loss to an extent recognized as a disability for VA purposes throughout the pendency of the claim.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the February 2018 Appellant's Brief, the Veteran's representative noted that, although there was a positive nexus opinion from a VA examiner, the Veteran did not meet the criteria for impaired hearing for VA purposes.  The Veteran's representative therefore requested a new VA examination to verify the severity of the Veteran's hearing loss.

VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).  However, the mere passage of time does not trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record.  Hart, 21 Vet. App. at 508 (citing Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)).  In this case, as discussed below, VA examinations were conducted in October 2011 and July 2013.  There is no allegation by the Veteran or his representative, or indication in the evidence of record, that the Veteran's hearing has worsened since that time such that a new examination is warranted.  During the March 2015 informal DRO conference, the Veteran indicated that he understood VA's criteria for establishing hearing loss that met the requirements of the applicable regulation, 38 C.F.R. § 3.385, and requested additional time to provide an audiological evaluation from a private health care provider.  As indicated by the RO in the August 2015 SSOC, the Veteran did not submit such evidence.  As there is no specific allegation or evidence of an increase in the Veteran's hearing loss since the July 2013 VA examination, a remand for a new VA examination is not warranted.   

Neither the Veteran nor his representative has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II. Legal Principles and Analysis

As an initial matter, there is no evidence of argument that the Veteran's hearing loss is related to combat with the enemy.  His service personnel records, to include his DD Form 214, do not indicate that the Veteran engaged in combat (e.g., no combat awards or decorations), and the record does not otherwise indicate such service.  Therefore, the combat provisions of 38 U.S.C. § 1154 (b) (2012) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are chronic diseases. See VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (Mar. 2, 2017) (noting that Compensation Service has determined that sensorineural hearing loss and tinnitus are organic disease of the nervous system).  Moreover, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels.  Id. at 157.

The Veteran contends that he has bilateral hearing loss due to in-service noise exposure.  There are no references to complaints, treatment, symptoms, or diagnoses of hearing loss in the service treatment records (STRs).

Post service, an October 2011 Disability Benefit Questionnaire (DBQ) report reflects audiometric testing which revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
10
5
10
5
Left
15
15
10
15
15

A July 2013 DBQ report reflects audiometric testing which revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
15
15
25
35
Left
15
20
20
25
30

His speech recognition scores were 96 percent for the right ear and 100 percent for the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss in the frequency range of 6000 Hz or higher.  The audiologist opined that due to the Veteran's history of noise exposure in the military as a jet engine mechanic, and based on the current examination and professional expertise, it is at least as likely as not that his current hearing loss was caused by or a result of an event in military service.  

In his July 2014 NOD, the Veteran reported that his bilateral hearing loss was because of his job as a jet engine mechanic for 20 years in the Airforce.  

Upon review of the evidence of record, the Board finds that service connection for bilateral hearing loss must be denied as the Veteran does not have a current hearing loss disability to the extent recognized for VA purposes, and no contrary, competent evidence establishing bilateral hearing loss has been presented or identified.  Thus, notwithstanding the Veteran's likely in-service noise exposure, the current disability requirement has not been met.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110.  Thus, where, as here, competent, probative evidence establishes that the Veteran has not at any time during the pendency of the claim or prior thereto had bilateral hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  As such, service connection for bilateral hearing loss must be denied because the first criterion for an award of service connection-evidence of a current disability upon which to predicate such an award-has not been met.  In this regard, VA has defined hearing loss disability in 38 C.F.R. § 3.385 and the Veteran has not met any of these criteria.

In addition, the Board recognizes that the Veteran is competent to report that he has noticed a decrease in auditory acuity and finds him credible in this regard.  While veterans are competent to testify to some medical matters, VA has specifically determined that the question of whether hearing loss constitutes a disability is to be determined by specific types of audiometric testing conducted by an appropriate professional.  See 38 C.F.R. § 3.385 (describing audiometric and speech recognition tests).  In these circumstances, the Veteran is not competent to opine that he has a current hearing loss disability under VA law and regulations.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

For the foregoing reasons, entitlement to service connection for bilateral hearing loss is not warranted.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


